DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/12/2021 has been entered.  Claims 1-2, 4-6, 8-10, 12-14 and 16-20 have been amended; claims 3, 7, 11 and 15 have been canceled; and no new claims have been added.  Claims 1-2, 4-6, 8-10, 12-14 and 16-20 remain pending in the application.  The objections to claims 6 and 14 are withdrawn based on Applicant’s amendments to these claims.  The claims are no longer interpreted under 35 U.S.C. 112(f) based on Applicant’s amendments to claims 9 and 13.  

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-2, 4-6, 8-10, 12-14 and 16-20 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to claims 1, 5, 9 and 13.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 5, 9 and 13 were amended to recite “wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern, wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH, and wherein the downlink data is not mapped on a union of resources indicated as not available for the PDSCH for the first rate matching pattern and the second rate matching pattern, based on the n-bit information.”  There is no support for these limitations in Applicant’s specification as originally filed, and thus the claim amendment adds new matter.  
	On page 10 of Applicant’s Remarks filed on 11/12/2021, Applicant cites paragraphs [113], [129] - [130] and [135] as supporting the quoted amendments to independent claims 1, 5, 9 and 13.   Examiner respectfully disagrees.  As Applicant mentions, paragraph [0129] discloses that additional bits may be used if a plurality of operations other than the operation is required.  However, this statement does not support an n-bit DCI wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern.  There is simply no support in Applicant’s specification for this limitation.  Further, none of the paragraphs cited by Applicant (or any other paragraphs in Applicant’s specification) support “wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH.”  There is simply no mention in Applicant’s specification of bits in DCI indicating whether a rate matching indicated as not available for the PDSCH for the first rate matching pattern and the second rate matching pattern, based on the n-bit information.  
	Claims 2, 4, 6, 8, 10, 12, 14 and 16-20 are rejected under § 112(a) due to their dependency on claims 1, 5, 9 and 13.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-10, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2016/0198443 A1, hereinafter “Chen”), in view of  (Nagata et al. (US PG Pub 2015/0341949 A1, hereinafter “Nagata”).
Regarding claim 1, Chen teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message configuring a first rate matching pattern and a second rate matching pattern, wherein the first rate matching pattern corresponds to first frequency resource information and first time resource information, and wherein the second rate matching pattern corresponds to second frequency resource information and second time resource information (¶ [0030] discloses that the transmission point(s) (i.e. base station) transmits to a UE an RRC message configuring CRS RE sets comprising CRS resource elements around which PDSCH is rate matched.  CRS RE sets comprising CRS resource elements around which PDSCH is rate matched reads on first rate matching pattern corresponds to first frequency resource information and first time resource information and second rate matching pattern corresponds to second frequency resource information and second time resource information); receiving, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including n-bit information associated with rate matching (¶ [0030] . . . an n-bit information field can be included in downlink control signal or downlink control indicator (DCI) format dedicated for DL CoMP scheduling. Each codepoint of the n-bit information field corresponds to a RRC higher layer configured CRS RE set, around which PDSCH is rate-matched. . . See also ¶ [0031] which discloses two-bit signaling field in DCI for sets of CRS REs); receiving, from the base station, downlink data on the PDSCH based on the DCI (¶ [0032] . . . UE proceeds to decode PDSCH downlink data according control information carried by the DCI), wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern (¶ [0031] Table 1 illustrating that DCI=01 corresponds to rate matching around 2nd set of CRS REs (i.e. first rate matching pattern) and DCI=10 corresponds to rate matching around 3rd set of CRS REs (i.e. second rate matching pattern.  It is readily apparent in this example that a multi-bit DCI wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH (¶ [0031] Table 1 illustrating that the n-bit information, for each of the CRS REs, indicates that the rate matching pattern is available for the PDSCH because the n-bit DCI formats indicate PDSCH rate-matching around (i.e. excluding) the indicated CRS REs), and wherein the downlink data is not mapped on a union of resources indicated as not available for the PDSCH for the first rate matching pattern and the second rate matching pattern, based on the n-bit information (¶ [0036] . . . when a UE configured in DL CoMP receives a fall-back transmission, PDSCH is rate-matched around one of the CRS RE set indicated by RRC higher layer signaling. For example, PDSCH may be rate-matched around the 1st RRC higher layer configured CRS RE set, corresponding to the “00” field in Table 1.  It is readily apparent that the example equally applies to the other configured CRS RE sets in Table 1).
	Chen does not explicitly teach wherein at least one of the first rate matching pattern and the second rate matching pattern is associated with a physical downlink control channel (PDCCH).
	In analogous art, Nagata teaches wherein at least one of the first rate matching pattern and the second rate matching pattern is associated with a physical downlink control channel (PDCCH) (¶ [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to associate rate matching patterns with a PDCCH signaled by DCI as taught by Nagata.  One would have been motivated to do so in order to report rate matching information to a user terminal efficiently, thereby improving overall system throughput performance and signal quality. (Nagata ¶ [0124]) 

Regarding claim 2, the combination of Chen and Nagata, specifically Nagata, teaches wherein the downlink data on the PDSCH is sequentially mapped on resources allocated by the DCI except for the union of the resources indicated as not available for the PDSCH, based on the n-bit information (¶ [0030] . . . an n-bit information field can be included in downlink control signal or downlink control indicator (DCI) format dedicated for DL CoMP scheduling. Each codepoint of the n-bit information field corresponds to a RRC higher layer configured CRS RE set, around which PDSCH is rate-matched {interpreted as the PDSCH is sequentially mapped to resources except resources indicated as not available for the PDSCH (i.e. union of resources corresponding to the CRS RE around which the PDSCH is mapped) based on the n-bit DCI}).

	Regarding claim 5, Chen teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message configuring a first rate matching pattern and a second rate matching pattern, wherein the first rate matching pattern corresponds to first frequency resource information and first time resource information, and wherein the second rate matching pattern corresponds to second frequency resource information and second time resource information (¶ [0030] discloses that the transmission point(s) (i.e. base station) transmits to a UE an RRC message configuring CRS RE sets comprising CRS resource elements around which PDSCH is rate matched.  CRS RE sets comprising CRS resource elements around which PDSCH is rate matched reads on first rate matching pattern corresponds to first frequency resource information and first time resource information and second rate matching pattern corresponds to second frequency resource information and second time resource information); transmitting, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including n-bit information associated with rate matching (¶ [0030] . . . an n-bit information ; and transmitting, to the terminal, downlink data on the PDSCH based on the DCI (¶ [0032] . . . UE proceeds to decode PDSCH downlink data according control information carried by the DCI), wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern (¶ [0031] Table 1 illustrating that DCI=01 corresponds to rate matching around 2nd set of CRS REs (i.e. first rate matching pattern) and DCI=10 corresponds to rate matching around 3rd set of CRS REs (i.e. second rate matching pattern.  It is readily apparent in this example that a multi-bit DCI can be used to indicate different rate matching patterns using the multiple bits.), wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH (¶ [0031] Table 1 illustrating that the n-bit information, for each of the CRS REs, indicates that the rate matching pattern is available for the PDSCH because the n-bit DCI formats indicate PDSCH rate-matching around (i.e. excluding) the indicated CRS REs, and wherein the downlink data is not mapped on a union of resources indicated as not available for the PDSCH for the first rate matching pattern and the second rate matching pattern, based on the n-bit information (¶ [0036] . . . when a UE configured in DL CoMP receives a fall-back transmission, PDSCH is rate-matched around one of the CRS RE set indicated by RRC higher layer signaling. For example, PDSCH may be rate-matched around the 1st RRC higher layer configured CRS RE set, corresponding to the “00” field in Table 1.  It is readily apparent that the example equally applies to the other configured CRS RE sets in Table 1).
wherein at least one of the first rate matching pattern and the second rate matching pattern is associated with a physical downlink control channel (PDCCH).
	In analogous art, Nagata teaches wherein at least one of the first rate matching pattern and the second rate matching pattern is associated with a physical downlink control channel (PDCCH) (¶ [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to associate rate matching patterns with a PDCCH signaled by DCI as taught by Nagata.  One would have been motivated to do so in order to report rate matching information to a user terminal efficiently, thereby improving overall system throughput performance and signal quality. (Nagata ¶ [0124]) 

	Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal (FIG. 3 UE 300; ¶ [0010]) in a wireless communication system (FIG. 1 wireless network 100) the terminal comprising: a transceiver configured to transmit and receive a signal (FIG 3 modem 304/antenna 305; ¶¶ [0041], [0042]); and at least one processor coupled with the transceiver (FIG. 3 transmit processor 302/controller 303/receiver processor 306) as taught by Chen.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5, including a base station (FIG. 3 eNB 300; ¶ [0010]) in a wireless communication system (FIG. 1 wireless network 100), the base station comprising: a transceiver configured to transmit and receive a signal (FIG 3 modem 304/antenna 305; ¶¶ [0041], [0042]); and at least one processor coupled with the transceiver (FIG. 3 transmit processor 302/controller 303/receiver processor 306) as taught by Chen.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 2.
	
	Regarding claim 17, Chen teaches wherein the n-bit information is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH (¶ [0031] Table 1 lists specific DCI formats for scheduling PDSCH).
	Chen does not explicitly teach wherein the RRC message includes a cell common control message.
	In analogous art, Nagata teaches wherein the RRC message includes a cell common control message ¶¶ [0073], discloses that the rate matching table including rate matching patterns is signaled to the user terminal via RRC signaling; FIG. 9; ¶¶ [0115], [0118] disclose CoMP transmission mode limited to DPS and includes, for example, a rate matching pattern TP0 designated by bits 000 that is selected when the PDSCH is transmitted from cell 0 (TP 0) alone.  Thus, the RRC signaling including rate matching patterns, where a pattern is designated by bits corresponding to transmission in a cell (i.e. cell 0) is an RRC signaling message that includes a cell common control message (i.e. control common to cell 0)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Nagata to transmit the RRC message in a cell common control message as further taught by Nagata.   

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 17.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 17.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 17.

Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Nagata, and further in view of Lee et al. (US PG Pub 2014/0233518 A1, hereinafter “Lee”).
	Regarding claim 4, the combination of Chen and Nagata does not teach wherein the at least one of the first rate matching pattern and the second rate matching pattern is associated with a physical broadcast channel. 
	In analogous art, Lee teaches wherein the at least one of the first rate matching pattern and the second rate matching pattern is associated with a physical broadcast channel (¶ [0097] . . . rate matching (RM) pattern (e.g., rate matched RE or a rate matched symbol), which is applied to the (e)PBCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Nagata to implement the teaching of Lee.  One would have been motivated to do so in order for a UE to 

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413